I shall not discuss this case in its revolting and disgusting details. My Brethren of this bench, for whose opinions I have the highest regard, think the case should be reversed because it was not fully developed as to what, if anything, penetrated the private parts of prosecutrix, — and that it was the person of this appellant. I have read and studied, as closely as I can, the testimony, and have been unable to bring myself into agreement on the point mentioned. I can not get away from the fact that this little girl had never been to school, had never been thrown promiscuously with other children; had doubtless never been talked to by any person in an effort to inform her, or suggest to her the verbiage of her testimony. She testified, among other things, as follows:
"He took me back in the bed room and laid me on the bed and got on top of me and put his hands on my body and put his hand on my privates and he did something that hurt me bad. When he first put his hand there it hurt a little but after he moved his hand and what he did then hurt badly."
She was asked if he penetrated her with something, and replied in the affirmative. She then said: "No, sir, I can't tell this jury whether he penetrated me with his privates. *Page 32 
"Q. You just don't know? A. I don't know what he did. I told Mr. Storey in the grand jury room I couldn't tell what he did. That is right, and that is what I want to tell this jury.
"Q. And at the time it hurt you the most you don't know where his hands were? A. When it hurt the most he had one hand over my mouth and one by my pillow."
The above was drawn out of the witness on cross-examination. The child was then re-examined by the State, and testified: "At the time this happened his body was on top of me. I was underneath him and lying on my back." Two doctors who examined the child the next morning said her hymen was completely gone, and there was irritation, and her vagina had been penetrated. In view of the fact that this child testified positively that at the time it hurt her most appellant had one hand over her mouth and one hand by her pillow, — it seems so plain that the jury had a perfect right, in the exercise of their intelligence and common knowledge, to know what this child did not know, and to say by their verdict that the thing used by appellant in penetrating her, at a time when his hands were otherwise occupied, as she says, — was the private part of this appellant. So believing I must announce my disagreement with the judgment of reversal, and respectfully enter this dissent.
                ON STATE'S MOTION FOR REHEARING.